Citation Nr: 9912620	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed to be associated with the service-
connected back disability.  

2.  Entitlement to an increased rating for the service-
connected residuals of  hemilaminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the New York, New York, 
RO.  However, when the veteran moved the claim fell under the 
jurisdiction of the St. Petersburg, Florida, RO, as indicated 
above.  The veteran testified at a hearing in St. Petersburg 
before the undersigned member of the Board in April 1997.  In 
its current status, this case returns to the Board following 
completion of evidentiary development made pursuant to its 
July 1997 remand.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that he 
currently has a left knee disability that is proximately due 
to or the result of service-connected back disability.  

2.  The veteran's symptoms related to his service-connected 
back disability are productive of no more than mild 
intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim with 
respect to service connection for a left leg disability, 
claimed to be secondary to the service connected back 
disability.  38 U.S.C.A. §§ 5107 (West 1991)

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a hemilaminectomy have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has a left knee disability 
related to his service-connected back disability, and has 
provided testimony consistent with these contentions.  Where 
the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for secondary 
service connection for a left knee disability.  

The veteran has satisfied the initial criterion for 
establishing a well-grounded claim, inasmuch as there is 
evidence of current disability.  For example, the report of 
the November 1992 X-ray examination shows that the veteran 
had osteoarthritis of the left knee.  

The veteran's claim must fail as he has not submitted 
competent evidence that his existing left knee disability is 
the result of injury or disease noted in his active service.  
More precisely, in the veteran's case, he has not shown that 
the left knee disability is proximately due to or the result 
of the veteran's service-connected back disability.  In this 
regard, various medical opinions have been submitted.  
However, none of them show that the veteran's knee disability 
is associated with his service-connected back disability.  
For example, the March 1993 statement from A. M. Thompson, 
M.D. recounts the medical history, given by the veteran, that 
is remarkable for a back injury in service, progressive 
degeneration, stenosis and disc protrusion, causing weakness 
and atrophy of the lower extremity, mainly on the left.  The 
history was also noted to be remarkable for a lumbar 
laminectomy in 1981 and a subsequent on-the-job injury in 
October 1992.  At that time, as reported, the veteran fell 
down an elevator shaft, and landed on his feet.  After that 
accident he complained of weakness in the left knee.  Dr. 
Thompson, opined that the fall at work resulted in multiple 
musculoskeletal injuries consistent with severe low back 
strain with residual disc pathology.  The veteran suffered 
post-traumatic internal derangement of the left knee.  Dr. 
Thompson expressed the following opinion:

Because of the nature of [the veteran's] 
injuries-first while in the service, 
requiring laminectomy, and the chronic 
changes suffered in his back-and the 
subsequent injury of falling down an 
elevator shaft while at work, he should 
be totally disabled.  There appears to be 
a direct causal relationship between the 
injuries, as stated herein and his 
present condition....

Essentially, Dr. Thompson only acknowledges that the veteran 
currently has residuals of both inservice and post-service 
injuries.  He offers no opinion as to whether the fall 
resulting in the left knee injury was proximately due to or 
the result of service-connected disability.  

Dr. Thompson offered an additional statement in March 1994.  
He then noted that residuals of the injury in service 
consisted of neuromuscular deficit, wasting and weakness of 
the muscles in the lower extremities.  He further reported 
that another orthopedic surgeon had felt, in 1981, that the 
veteran had a longstanding herniated disc that compromised 
the nerve going down into the leg, and added that an EMG had 
shown chronic L5-S1 radiculopathy.  Hence, the veteran 
underwent a laminectomy in January 1982.  Dr. Thompson 
reported that the veteran had initially shown some 
improvement, but that, in 1984, the veteran was noted to have 
weakness and wasting of the left gastrocnemius and hamstring 
muscles, and decreased sensory status anteriorly and 
posteriorly in the leg.  Dr. Thompson noted that he first saw 
the veteran in 1985, at which time considerable weakness in 
the leg was noted.  Likewise, he noted significant 
gastrosoleus atrophy and weakness during a 1988 examination.  
Dr. Thompson offered the opinion that the veteran "should be 
considered having a major permanent disability referable to 
his back and lower extremity.  There is a causal relationship 
between his history described above and his present 
illness."  Again, however, there is no opinion as to whether 
a left knee disability, as such, is related to the veteran's 
back disability.  

Additionally, records were obtained from the Social Security 
Administration pursuant to the July 1997 remand.  However, 
these records are equally devoid of any reference to a causal 
connection between the service-connected back disability and 
a left knee disability.  These records include the report of 
hospital admission at Wintrop University Hospital that shows 
that the veteran was servicing an elevator when he fell down 
a elevator shaft in October 1992.  Immediately following the 
accident, he noticed pain in the left knee in addition to the 
back and shoulder.  

In view of the foregoing, I conclude that the veteran has not 
presented a well-grounded claim with respect to service 
connection for a left knee disability, claimed to be 
secondary to the service-connected back disability.  
Consequently, there exist no duty to assist the veteran in 
developing facts pertinent to his claim under the provisions 
of 38 U.S.C.A. § 5107.  Nonetheless, under 38 U.S.C.A. 
§ 5103(a), VA should advise the claimant of the evidence 
necessary to complete his application.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  This obligation was 
successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion above informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  

Increased Rating

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected back disability.  That is, he has presented 
a claim that is plausible.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disability in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for lumbosacral strain with arthritis in a November 1976 
rating decision.  A 10 percent rating was assigned under 
Diagnostic Code 5295, for lumbosacral strain.  

An October 1981 report of electrodiagnostic examination shows 
that the veteran had findings consistent with mild L5, S1 
radiculopathy.  Neurological examination, conducted in 
December 1981, was consistent with an absent left ankle jerk 
diminished pin prick over the S1 dermatome.  X-ray 
examination was consistent with L5 S1 narrowing with minimal 
spur formation, and EMG studies were consistent with L-5-S1 
radiculopathy.  The veteran was observed to have an abnormal 
gait secondary to his discomfort.  The veteran underwent a 
L4-5 hemilaminectomy in January 1992 because of progressive 
weakness and wasting of the left lower extremity.  Progress 
records compiled at that time show that the veteran reported 
that since the in-service injury, he experienced intermittent 
muscle spasms that radiated from the back into the posterior 
thigh.  This pain was associated with numbness and tingling 
that was aggravated by coughing and sneezing.  The veteran 
also reported that he had 85 percent loss of strength in the 
left lower extremity.  Historically, the veteran experienced 
some considerable left lower extremity weakness and some 
numbness in the left foot.  The clinical records indicate the 
presence of left S1 radiculopathy with persistent damage to 
the root. 

In a September 1982 rating decision, the veteran's disability 
was reclassified as status post hemilaminectomy, left L4-L5 
and a 10 percent rating was assigned under Diagnostic Code 
5293, for intervertebral disc syndrome, following a temporary 
total rating under 38 C.F.R. § 4.30 for post-surgical 
convalescence.  This rating was confirmed by the Board in its 
December 1983 decision and is the veteran's current rating.  
A report of the November 1982 neurological examination shows 
that neuropathy of the left sciatic nerve was not found.  The 
left ankle reflex was noted to be underactive, and there was 
diminished sensation to touch and pinprick along the lateral 
aspect of the left lower extremity and over the foot from the 
lateral ankle towards the left big toe.  There was no 
tenderness over the sciatic nerve.  

The veteran contends, in essence, that his inservice back 
injury was productive of severe disc disease, manifested by 
weakness and atrophy in the lower extremities.  At his April 
1997 hearing, he reported that he experienced a 
"miraculous" improvement after his back surgery in 1982, 
but continued to suffer from considerable weakness in the 
lower extremities.  

The report of the March 1994 examination from Dr. Thompson 
confirms that the veteran continued to have some weakness and 
muscle wasting in the leg following his laminectomy when 
examined in January 1994.  However, the record also reflects, 
and Dr. Thompson also notes, that the veteran suffered an 
intercurrent on-the-job injury when he fell down an elevator 
shaft in October 1992.  Consequently, the evaluation of the 
veteran's service-connected back disability is complicated by 
the intercurrent, non-service-connected, disability.  The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14 (1998).  

Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent rating is 
assigned when the disability is severe, manifested by 
recurring attacks, with intermittent relief.  The disc 
syndrome is rated 20 percent disabling when moderate, 
manifested by recurring attacks, and it is rated 10 percent 
when mild.  A noncompensable rating is assigned for 
postoperative, cured, intervertebral disc syndrome.  In this 
case, the veteran's back disability due to the service-
connected status post hemilaminectomy, left L4-L5, alone is 
not shown to produce more than mild intervertebral disc 
syndrome.  

As described in an October 1992 note, the veteran reported 
that he had been doing fine before the October 1992 on-the-
job injury except for occasional weakness in the left leg.  
An earlier notation, in February 1985, indicates that the 
veteran reported that he had obtained relief from the 
progressive left lower extremity weakness and wasting, and 
had some return of strength,  following the 1982 back 
surgery, but was left with considerable leg weakness.  
Examination in February 1985 revealed weakness and wasting of 
the left gastrocnemius and hamstring muscles, decreased 
sensation to pinprick in the left posterior thigh, and trace 
ankle jerk reflex.  The impression was left S1 radiculopathy 
with persistent damage to the nerve root.  Dr. Thompson, in 
what appears to be his initial note of January 1985 (the date 
is somewhat obscured) noted that the veteran had very good 
muscle strength and his legs looked relatively symmetrical, 
but that the veteran could not put his foot in "equinous" 
against resistance.  

In short, none of these records, nor either of Dr. Thompson's 
statements, refer to the presence of recurring attacks of 
symptoms of intervertebral disc syndrome, which would be 
required for the assignment of a rating higher than 10 
percent.  Rather, they refer to some S1 radiculopathy, but 
with a return of most, if not all, of the strength of the 
left leg and decrease in atrophy of the muscles of that leg.  
The radiculopathy was described as manifested by some sensory 
deficit to pinprick and a reduced ankle jerk reflex.  As the 
veteran himself reported, his disability prior to the October 
1992 accident was manifested primarily by occasional weakness 
in the left leg.  

In addition, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  However, the record does not demonstrate 
that the service-connected back disability is productive of 
functional loss due to pain or weakness that is equivalent to 
an evaluation in excess of 10 percent.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as abnormal 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing.  The weakness and atrophy 
reported is not described as being to a degree that would 
warrant the assignment of a higher rating.  The preponderance 
of the evidence is against an evaluation in excess of 10 
percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  In this regard, 
I note that the veteran has not required frequent 
hospitalization and has not demonstrated marked interference 
with his employment.  He was working up to the time of the 
on-the-job accident, which he reported was caused by such 
factors as haste, the lack of the presence of a co-worker for 
safety considerations, and a slippery ladder that 
precipitated a loss of footing, leading to the fall in 
question.  In view of the foregoing, there is no basis for 
consideration of an extraschedular rating at this time.  



ORDER

The veteran's claim for service connection for a left knee 
disability, claimed to be secondary to the service-connected 
back disability, is not well grounded.  

The veteran's claim for an increased rating for residuals of 
a hemilaminectomy is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

